Citation Nr: 1102909	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-27 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, including anxiety disability. 

2.  Entitlement to service connection for autoimmune disability.

3.  Entitlement to service connection for sleep apnea disability.

4.  Entitlement to service connection for heart disability 
(cardiovascular disability).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2010 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2010, a statement of the case 
was issued in June 2010, and a substantive appeal was received in 
July 2010.  The Veteran cancelled a request for a Board hearing 
in July 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed anxiety 
disorder or an acquired psychiatric disability related to 
service.

2.  The Veteran's autoimmune disorder was not manifest in service 
and is unrelated to service.  

3.  The Veteran's currently diagnosed sleep apnea disorder was 
not manifest in service and is unrelated to service.  

4.  The Veteran's currently diagnosed heart disorder with atrial 
fibrillation was not manifest in service and is unrelated to 
service.  

5.  Service connection is not in effect for a sunstroke 
disability, so service connection for the above disabilities on a 
secondary basis as secondary to it can not be granted.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability, including an anxiety disability, are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

2.  The criteria for service connection for autoimmune disability 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for service connection for sleep apnea 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for service connection for heart 
disability/cardiovascular disability are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the non-service connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  

The Veteran appeals the RO's denials of service connection for 
anxiety, autoimmune, sleep apnea, and heart disability, and 
claims that each of the claimed disabilities is due to a service 
connected disability sunstroke disability.  Service connection is 
not in effect for sunstroke disability.  The Board denied service 
connection for residuals of sunstroke in November 2006.  
Additional information for each claim is provided in the sections 
below.

Anxiety disorder/acquired psychiatric disability

Service treatment records do not show treatment for or diagnoses 
of an anxiety disorder, the Veteran was psychiatrically normal on 
service discharge examination in March 1956. 

There are no medical records contained in the Veteran's claims 
folder showing a currently diagnosed anxiety disorder.  There was 
an indication that the Veteran was agitated in August 2009, but 
no psychiatric diagnosis was provided.  

The existence of a currently diagnosed disability is a 
cornerstone of a service connection claim.  In the absence of a 
currently diagnosed disability, service connection can not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Since no 
medical evidence shows a currently diagnosed anxiety disorder, or 
a relationship between it and service (assuming it exists), 
service connection is not warranted for an anxiety disability or 
any form of acquired psychiatric disability.

With regard to the contention that this disability, and others, 
are the result of a sunstroke, it is important for the Veteran to 
understand that this claim was denied by the Board several years 
ago.  Service connection is not in effect for a sunstroke 
disability.   

Autoimmune disorder

Service treatment records do not show treatment for or diagnoses 
of an autoimmune disorder, the Veteran was normal on service 
discharge examination in March 1956, and service connection is 
not in effect for a sunstroke disability.   

The earliest records showing pancytopenia and myelodysplastic 
syndrome are dated in August 2009.  They report that the Veteran 
had had pancytopenia since 2004.  It appears that the Veteran 
meets the criteria for a currently diagnosed autoimmune disorder, 
based on these records.  However, no since no medical evidence 
relates it to service and service connection is not in effect for 
sunstroke disability, service connection is not warranted for 
autoimmune disorder.  Again, service connection is not in effect 
for a sunstroke disability.   

Sleep apnea

Service treatment records do not show treatment for or diagnoses 
of sleep apnea, the Veteran was normal on service discharge 
examination in March 1956, and service connection is not in 
effect for a sunstroke disability.   

The first medical records showing sleep apnea are dated in August 
2009.  There are no medical records contained in the Veteran's 
claims folder showing a relationship between it and any incident 
of service, and service connection is not in effect for sunstroke 
disability.  Accordingly, service connection for sleep apnea is 
not warranted.  

Heart disability

The Veteran has claimed service connection for atrial 
fibrillation.  Again, service treatment records do not show 
treatment for, or diagnoses of a heart disorder, the Veteran was 
normal on service discharge examination in March 1956, and 
service connection is not in effect for a sunstroke disability.   

The first medical records showing atrial fibrillation are dated 
in August 2009.  There are no medical records contained in the 
Veteran's claims folder showing a relationship between it and any 
incident of service, and service connection is not in effect for 
sunstroke disability.  Accordingly, service connection for heart 
disability is not warranted.  

While the Veteran may feel that he has an autoimmune disorder and 
an anxiety disorder, and that each of his disabilities is related 
to service or to a service-connected sunstroke disability, 
service connection is not in effect for a sunstroke disability 
and the Veteran is not able, as a layperson, to diagnose current 
autoimmune or anxiety disorders or to indicate that any of the 
claimed disorders are due to service or to a sunstroke 
disability.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 
Vet. App. 91, 93 (1993).   

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

The Duty to Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in March and 
October 2010.  
The notification advised the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of service 
connection, as is required by Dingess.  All of the required 
notice was provided before the April 2010 rating decision except 
for the secondary service connection notice sent in October 2010.  
There was process after the October 2010 notice, curing the 
timing problem.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records, and assisted the Veteran in 
obtaining evidence; VA examinations are not required as relevant 
in-service disease, injuries, or events are not shown and a 
service connected linked to these claimed disabilities has not 
been established.  

In this regard, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service (as in this case) would not suffice to meet the standard 
of subsection (B), as this would, contrary to the intent of 
Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

ORDER

Service connection for anxiety disorder/an acquired psychiatric 
disability is denied.

Service connection for autoimmune disorder is denied.

Service connection for sleep apnea is denied.

Service connection for heart disability (cardiovascular 
disability) denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


